The plaintiff in error, hereinafter called defendant, was convicted in the county court of Garfield county on a charge of having the unlawful possession of intoxicating liquor and was sentenced to pay a fine of $300 and to serve 90 days in the county jail.
The case was tried in January, 1929, and the appeal was lodged in this court in May, 1929. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
We have examined the record. There is sufficient evidence from which the jury might reasonably and logically find the defendant guilty. No material error is apparent.
The case is affirmed. *Page 109